Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-24 contains limitations “an interstice is present between each immediately adjacent pair of elongated flat membranes of the plurality of immediately adjacent pairs of membranes”. It is unclear whether these interstices are same as claimed in claims 2, 9 and 15 or additional interstices? 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6, 9-12, 15-19, and 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6126833 (hereinafter referred as “Stobbe”), in view of JPH11169681 (hereinafter referred as “Akitsu”, refer attached English language machine translation for claim mapping).
Regarding claims 2, 4, 9, 11, 15, 17, 19, 21, 25 and 26, Stobbe teaches filter membrane module, comprising: a plurality of membranes (11), each membrane comprising a plurality of longitudinal conduits; and a housing (25) connected to and surrounding the membrane. Stobbe discloses multiple embodiments in which the membrane segments have different shapes. 
In embodiment of fig. 2, Stobbe discloses a plurality of membrane segments (11) having shape of quadrant of a circle. Filtrate channels (16) are provided between the segments.
In the embodiment of fig. 3, Stobbe discloses a central segment (41) surrounded by a ring of eight segments (42). Filtrate channels (46) are provided between the segments. The membrane segments (42) having two curved sides and two flat sides, wherein the two flat sides are opposite of each other. 
The filter membrane module is configured so that during use of the filter membrane module a medium to be filtered enters the longitudinal conduits and a filtered medium passes through a porous ceramic material of the longitudinal conduits and enters a collecting space (31). Stobbe also teaches that interstices (16 or 46) are provided between membrane elements.  From the embodiments of fig. 2 and 3, Stobbe establishes that it is known in the art to provide/select different shapes of the membrane segments.
Stobbe does not disclose that the filter membrane module has a cross-section in a plane that is perpendicular to the longitudinal conduits; the filter membrane module has at least one axis of mirror symmetry along the cross-section; and the filter membrane module has no more than two axes of mirror symmetry along the cross-section.
Akitsu teaches a filter membrane module comprising a plurality of membranes supported in parallel with each other at leach end via a support member, filtrate that has passed through the membranes from the flow passages of each of these membranes is configured to flow out to the outside through a flow path provided between them ([0012], [0016]-[0018]). 

    PNG
    media_image1.png
    446
    536
    media_image1.png
    Greyscale

In the embodiment of fig. 6(b), the membrane has a cross-section in a plane that is perpendicular to the longitudinal conduits; and the cross-section comprises a curved side and a flat side; the curved side is an arc of a circle cross section; the flat side is a chord of the circle cross section, at least two of the membranes have a cross-section comprises two curved sides and two flat sides; and the two flat sides are opposite each other (refer the sections 18 between the top and bottom), and that  the filter membrane module has a cross-section in a plane that is perpendicular to the longitudinal conduits; the filter membrane module has at least one axis of mirror symmetry along the cross-section; and the filter membrane module has no more than two axes of mirror symmetry along the cross-section (the membrane module with membranes of fig. 6b has one axis of mirror symmetry and does not have more than two axes of mirror symmetry). 
Akitsu further teaches that the plurality of membranes is potted within the filter membrane module [0022]. Akitsu also discloses that by integrating a plurality of small ceramic filters without increasing the size of ceramic filters provides excellent permeation performance and high filtration efficiency [0010].
Stobbe and Akitsu are analogous inventions in the art of membrane modules comprising a plurality of ceramic membranes. It would have been obvious to one of ordinary skill in the art to modify the shape of the membranes of Stobbe with teachings of Akitsu to provide the membrane module wherein for each of at least two of the membranes: the membrane has a cross-section in a plane that is perpendicular to the longitudinal conduits; the cross-section comprises two curved sides and two flat sides; and the two flat sides are opposite each other, the filter membrane module has a cross-section in a plane that is perpendicular to the longitudinal conduits; the filter membrane module has at least one axis of mirror symmetry along the cross-section; and the filter membrane module has no more than two axes of mirror symmetry along the cross-section, and wherein the plurality of membranes is potted within the filter membrane module to improve permeation performance and high filtration efficiency (Akitsu; [0010]). Furthermore, Stobbe established through different embodiments that membranes can be formed in different shapes. 
Regarding claims 3, 10, and 16, modified Stobbe teaches limitations of claims 2, 9 and 15 as set forth above. Stobbe further teaches that the plurality of membranes comprises a plurality of ceramic membranes (C5/L42-45, C9/L30-36).
Regarding claims 5, 12 and 18, modified Stobbe teaches limitations of claims 2, 9 and 15 as set forth above. Akitsu further teaches that each membrane has a segment of a circle cross section (refer fig. 6b).
Regarding claim 6, modified Stobbe teaches limitations of claim 2 as set forth above. Akitsu further teaches that for each of the at least two membranes: each of the two curved sides is an arc of a circle cross section; and at least one of the flat sides is a chord of a circle cross section (refer fig. 6b).
Regarding claims 22, 23 and 24, modified Stobbe teaches limitations of claims 2, 9 and 21 as set forth above. Stobbe (fig. 1, 2, 3) and Akitsu (fig. 6b) teach that the plurality of membranes comprise a plurality of immediately adjacent pairs of membranes, and an interstice is present between each immediately adjacent pair of membranes of the plurality of immediately adjacent pairs of membranes, and during filtration the filtered medium passes through the interstices before entering the collecting space (refer C7/L54-C9/L11).
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
With regard to rejection of claim 2, applicant argued that Stobbe teaches providing intersegment and intrasegment filtrate conduits/pathways and therefore modifying it with filter segments of Akitsu will eliminate the intrasegment filtrate conduits. This is not found to be persuasive because that is not the modification suggested by the office action. Office action is suggesting that changing shape of filter segments would be obvious in view of shape(s) disclosed by Akitsu. Whether to keep intrasegment filtrate conduits in the modified device would have been an obvious matter of design choice to one of ordinary skill in the art because the modification does not necessitate removal of intrasegment filtrate conduits. 
Applicant further argued that the only type of intersegment filtrate conduit disclosed by Stobbe is a completely open conduit and that one of ordinary skill in the art would not modify Stobbe with channels 19a of Akitsu. This is not found to be persuasive because the office action does not suggest replacing the filter segments of Stobbe with filter segments of Akitsu. It is rather suggesting to use shapes of filter segments disclosed by Akitsu in the device of Stobbe. Furthermore, the filtrate channel 16 in Stobbe are not “completely open” but rather have cement line 19 in portions of the intersegment filtrate conduits. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777